FILED
                            NOT FOR PUBLICATION                             SEP 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30336

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00239-RBL

  v.
                                                 MEMORANDUM *
MAXIE A. MOORE,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Maxie A. Moore appeals from the district court’s amended judgment issued

following this court’s remand in United States v. Moore, 449 Fed. Appx. 677 (9th

Cir. 2011) (unpublished). Pursuant to Anders v. California, 386 U.S. 738 (1967),




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Moore’s counsel has filed a brief stating there are no grounds for relief, along with

a motion to withdraw as counsel of record. Moore filed a pro se supplemental

brief. No answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED.

      AFFIRMED.

      Moore’s motion for appointment of new counsel, received on April 20,

2012, is DENIED.




                                            2                                  11-30336